[DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT            FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     AUGUST 20, 2010
                                    No. 09-16102
                                                                        JOHN LEY
                              ________________________
                                                                         CLERK

                          D. C. Docket No. 08-20587-CR-JAL

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

RODOLFO GONZALEZ,

                                                                     Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (August 20, 2010)

Before BARKETT and MARCUS, Circuit Judges, and HOOD,* District Judge.

PER CURIAM:

       *
        Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
      Rodolfo Gonzalez appeals his conviction for conspiracy to commit health

care fraud, in violation of 18 U.S.C. § 1349. Gonzalez, the president and sole

director of City Wide Medical Supply Corporation (“City Wide”), was convicted

for participating in a scheme to defraud the Medicare program by submitting

almost $2.3 million in false reimbursement claims for durable medical equipment

that was never prescribed nor provided to patients. The government did not allege

that Gonzalez was involved in the preparation or submission of any false claim. Its

theory of the case was that Gonzalez knowingly participated in the scheme by

becoming the named owner of City Wide on behalf of his unindicted co-

conspirators, enabling them to use the company to submit false claims and disburse

the fraud proceeds while avoiding identification and apprehension by law

enforcement. Gonzalez’s defense was that he was the owner of City Wide in name

only and never knew that the company was submitting false claims to Medicare.

      On appeal, Gonzalez argues that there was insufficient evidence presented to

support his conviction because the government failed to prove that he knowingly

participated in the conspiracy. Gonzalez also challenges numerous evidentiary

rulings, the jury instructions, and the denial of his motion for a mistrial due to

alleged jury misconduct. Finally, Gonzalez argues that due to cumulative error, he

received a fundamentally unfair trial.



                                            2
       We have considered the record, the briefs of the parties, and the oral

argument of counsel, and find no reversible error in the district court’s evidentiary

rulings nor in the decisions pertaining to the jury instructions. We also conclude

that the government presented sufficient circumstantial evidence for the jury to

conclude beyond a reasonable doubt that Gonzalez knew the essential objective of

the Medicare fraud scheme and participated by signing the documentation to

acquire legal control over City Wide and its bank account, by signing blank checks

on that account, and by lying to federal agents to hide the identity of his co-

conspirators.

       Finally, we cannot say the district court abused its discretion in denying

Gonzalez’s motion for a mistrial based on alleged jury misconduct. After a careful

inquiry, the judge based her conclusion on the jurors’ answers and her observations

of their demeanor while answering the questions. Moreover, the fact that the jury

reached a split verdict, acquitting Gonzalez of every charge except conspiracy to

commit health care fraud,1 supports the conclusion that the jury reached a reasoned

verdict and was not influenced by any extraneous evidence that could have

prejudiced Gonzalez. See Skilling v. United States, – U.S. –, 130 S. Ct. 2896,

2916 (2010) (“The jury’s ability to discern a failure of proof of guilt of some of the


       1
        Gonzalez was also charged with ten counts of health care fraud, in violation of 18
U.S.C. § 1347, and four counts of aggravated identity theft, in violation of 18 U.S.C. § 1028A.

                                                3
alleged crimes indicates a fair minded consideration of the issues and reinforces

our belief and conclusion that the media coverage did not lead to the deprivation of

the right to an impartial trial.” (internal quotation marks and alterations omitted)).

Accordingly, the district court was within its discretion to deny Gonzalez’s motion

for mistrial.

       AFFIRMED.




                                           4